     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Poder in Action, et al.,                             No. CV-20-01429-PHX-DWL
10                  Plaintiffs,                            ORDER
11    v.
12    City of Phoenix,
13                  Defendant.
14
15          Several months ago, the Court issued a declaratory judgment in favor of Plaintiffs

16   Poder in Action, the Arizona Dream Act Coalition, and Aurora Galan Mejia (collectively,

17   “Plaintiffs”), declaring that federal law preempted Defendant City of Phoenix’s (“the

18   City”) attempt to impose immigration-based eligibility restrictions as part of a municipal

19   housing assistance program that relied on federal funds. (Doc. 95.) Now pending before

20   the Court is Plaintiffs’ motion for attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

21   (Docs. 106, 107.) The City opposes Plaintiffs’ motion on the ground that § 1988 doesn’t

22   authorize attorneys’ fees for preemption claims. (Doc. 110.) As explained below, the City

23   is correct. Plaintiffs’ motion is therefore denied.

24                                        BACKGROUND

25   I.     The City’s Exclusion Of Certain Aliens From Its Housing Assistance Program

26          In March 2020, the Coronavirus Aid, Relief, and Economic Security Act (“CARES

27   Act”) came into effect. Among other things, the CARES Act allocated $150 billion to

28   state, local, and tribal governments to assist those entities in covering “necessary
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 2 of 11



 1   expenditures incurred due to the public health emergency” arising from the COVID-19
 2   pandemic. See 42 U.S.C. § 801(d).         This $150 billion allocation is known as the
 3   Coronavirus Relief Fund (“CRF”).
 4          The City of Phoenix, which received an allocation of CRF funds, chose to use $25.7
 5   million of that money to create the COVID-19 Emergency Utility Rent and Mortgage
 6   Assistance Program (the “Program”). The purpose of the Program is “to assist Phoenix
 7   residents affected by the COVID-19 emergency . . . by providing aid to eligible Phoenix
 8   residents for utility bills (water, electric and/or gas), mortgage and rental obligations.”
 9   (Doc. 24-1 at 2.)
10          When formulating the Program's eligibility criteria, the City consulted the Personal
11   Responsibility and Work Opportunity Reconciliation Act (“PRWORA”), a federal statute
12   enacted in 1996. See 8 U.S.C. § 1611. Under PRWORA, “an alien who is not a qualified
13   alien” is ineligible to receive any “federal public benefit” unless certain exceptions apply.
14   The City concluded that the distribution of CRF funds via the Program constituted a
15   “federal public benefit” and further concluded that none of PRWORA’s exceptions were
16   applicable. Thus, the City determined that it was required, as a matter of federal law, to
17   require applicants to the Program to “provide proof of qualified legal status in the U.S.”
18   (Doc. 24-1 at 19.) As a practical matter, this excluded many Phoenix residents.
19   II.    Plaintiffs’ Legal Theories
20          On July 20, 2020, Plaintiffs filed suit to “stop the City” from “imposing restrictions
21   based on immigration status for persons to participate in the City’s COVID-19 emergency
22   housing program.” (Doc. 1 ¶ 1.) In the operative complaint, Plaintiffs alleged that
23   “Congress in establishing the CARES Act Coronavirus Relief Fund did not incorporate
24   any limitations for the use of these funds based on immigration status” and that the City
25   had “unlawfully restricted access to participation in the program and access to the
26   emergency funds in violation of federal law.” (Doc. 24 ¶¶ 5, 7.) Plaintiffs requested that
27   the Court “declare the City’s immigrant eligibility requirements for the emergency housing
28   assistance under the CARES Act unlawful and enjoin the requirements.”              (Id. ¶ 8.)


                                                 -2-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 3 of 11



 1   Plaintiffs alleged that their “action for declaratory, injunctive relief, and other appropriate
 2   relief [was] authorized by 28 U.S.C. §§ 1651 [writs], 2201 [declaratory judgment] and
 3   2202 [further relief].” (Id. ¶ 10.)
 4          Concerning the CARES Act, Plaintiffs alleged that “[n]o federal law limits the
 5   eligibility for these services based on immigration status.”          (Id. ¶ 31.)   Concerning
 6   PRWORA, Plaintiffs alleged that “PRWORA does not apply to the CARES Act
 7   Coronavirus Relief Fund emergency assistance” because that program falls outside the
 8   definition of a “federal public benefit.” (Id. ¶¶ 34-38.) Plaintiffs elaborated that, because
 9   the CRF was “established in response to an unprecedented national emergency and public
10   health crisis created by the COVID-19 pandemic,” the CRF was “exempt from
11   [PRWORA’s] restrictions.” (Id. ¶ 39.) Alternatively, Plaintiffs alleged that the Program
12   fell within PRWORA’s “short-term, in-kind emergency disaster relief” statutory
13   exemption (id. ¶¶ 40-43) and/or the PRWORA provision not requiring “nonprofit
14   charitable organization[s] . . . to determine, verify, or otherwise require proof of eligibility”
15   when administering a federal public benefit (id. ¶ 44).
16          Count One asserted a claim for “Violation of Supremacy Clause; 42 U.S.C. § 1983.”
17   (Id. ¶¶ 60-64.) Plaintiffs alleged that the City’s “policy that prohibits certain immigrants
18   from participating in the [CRF] emergency housing assistance program . . . violate[d] the
19   Supremacy Clause.” (Id. ¶ 62.) Plaintiffs further alleged that the “Supremacy Clause [was]
20   enforceable by Plaintiffs in this Court pursuant to 28 U.S.C. § 1331 [federal question
21   jurisdiction] and pursuant to 42 U.S.C. § 1983.” (Id. ¶ 63.)
22          Count Two asserted a claim for “Violation of Federal Fair Housing Act.” (Id. ¶¶ 65-
23   69.) Onca again, Plaintiffs alleged this claim was “enforceable by Plaintiffs in this Court
24   pursuant to 28 U.S.C. § 1331 and pursuant to 42 U.S.C. § 1983.” (Id. ¶ 68.)
25          Plaintiffs’ prayer for relief requested, among other things: (1) “a declaratory
26   judgment holding that [the City’s] policy of restricting immigrant eligibility to participate
27   in the [Program] . . . is unlawful and invalid and violates the Supremacy Clause and the
28   Federal Fair Housing Act”; (2) “preliminary and permanent injunctions that prohibit [the


                                                   -3-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 4 of 11



 1   City] . . . from implementing or enforcing the City’s policy”; and (3) “reasonable attorneys’
 2   fees and costs against [the City] pursuant to 42 U.S.C. §§ 1988 and 3613 and any other
 3   applicable law.” (Id. at 18-19.)
 4   III.     The Request For Preliminary Injunction
 5            At the outset of this case, Plaintiffs sought a preliminary injunction. (Doc. 14.)
 6   Their theory was that the City’s “policies and practices of restricting immigrant eligibility
 7   for its Coronavirus Relief Fund residential rental, mortgage and utility assistance program
 8   . . . [are] a violation of the Supremacy Clause, U.S. Const. Article VI, clause 2.” (Doc. 15
 9   at 1.)
10            During oral argument, the Court asked Plaintiffs’ counsel to clarify whether
11   Plaintiffs were asserting a claim directly under PRWORA or whether Plaintiffs were
12   simply arguing that “PRWORA [as] properly interpreted does not preclude the City from
13   allocating these funds to qualified aliens . . . . and [its] choice to do that violates the
14   Supremacy Clause.” (Doc. 53 at 17-18.) In response, Plaintiffs’ counsel confirmed that
15   Plaintiffs were raising a Supremacy Clause challenge based on “both field and conflict
16   preemption.” (Id.)
17            Following oral argument, the Court denied Plaintiffs’ motion. (Doc. 40.) Among
18   other things, the Court concluded that Plaintiffs hadn’t demonstrated a likelihood of
19   irreparable harm in the absence of preliminary relief because Arizona’s governor had
20   issued a pair of executive orders delaying evictions during the pandemic. The Court
21   emphasized, however, that “[t]his outcome should not . . . be interpreted as a sign that
22   Plaintiffs’ challenge to the Program will ultimately fail” and recognized that Plaintiffs had
23   established “serious questions going to the merits” of their challenge. To that end, the
24   Court set an accelerated schedule to resolve Plaintiffs’ preemption challenge.
25   IV.      The Request for Permanent Injunction And Declaratory Relief
26            On October 15, 2020, Plaintiffs filed their opening brief, seeking a permanent
27   injunction and a declaratory judgment. (Doc. 64.) Plaintiffs confined their request for
28   relief to Count One and argued they had established a likelihood of success on the merits


                                                 -4-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 5 of 11



 1   of that claim because “[t]he City’s Immigrant Restriction Is Preempted by Federal Law.”
 2   (Id. at 14-15.) Once again, Plaintiffs invoked “field and conflict preemption principles,”
 3   arguing that Congress had, through its enactment of the CARES Act and PRWORA,
 4   created a “‘pervasive’ regulatory framework concerning when immigrants are eligible for
 5   federally funded assistance” that evinced an “intent to displace state law” and “left no room
 6   for states to make their own decisions on immigrant eligibility or to set different eligibility
 7   requirements when they are using federal funds.” (Id.)
 8          After full briefing and oral argument, the Court held that the City was “not required
 9   by PRWORA to exclude unqualified aliens from participating in the Program (because the
10   Program falls within PRWORA’s exception for ‘short-term, non-cash, in-kind emergency
11   disaster relief’), and that the City’s choice to exclude unqualified aliens from the Program
12   [was] therefore preempted by federal law.” (Doc. 95 at 3.) The Court accordingly
13   concluded that Plaintiffs had “prevailed on their preemption challenge in Count One of the
14   amended complaint.” (Id. at 14-15.) Because the “City acknowledge[d] that Plaintiffs
15   would be entitled to declaratory relief if they prevailed on the merits on Count One,” the
16   Court granted Plaintiffs’ request for a declaratory judgment. (Id. at 15.)
17          In its discretion, however, the Court declined to issue a permanent injunction. (Id.
18   at 15-16.) The City had “consistently asserted that its decision to exclude unqualified aliens
19   from the Program was based solely on its interpretation of PRWORA, as opposed to a
20   policy decision” and had “indicated that it [would] begin allowing unqualified aliens to
21   participate in the Program upon the issuance of the declaratory judgment.” (Id. at 16.) The
22   Court noted that “[i]njunctions are extraordinary remedies and . . . such an extraordinary
23   remedy [was] unnecessary under these circumstances.” (Id.)
24                                          DISCUSSION
25   I.     The Parties’ Arguments
26          Plaintiffs move for at least $565,033 in attorneys’ fees and costs pursuant to 42
27   U.S.C. § 1988. (Docs. 106.) Plaintiffs’ supporting memorandum addresses their eligibility
28   for fees under § 1988 in only cursory fashion. (Doc. 107 at 3.) Most of the memorandum


                                                  -5-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 6 of 11



 1   seeks to defend the size of the fee request. (Id. at 4-11.)
 2          The City responds that fee awards are not available under § 1988 for preemption
 3   challenges. (Doc. 110 at 2-5.) The City argues that Plaintiffs “did not prevail on a claim
 4   under § 1983” but instead “on a claim for declaratory judgment under the Supremacy
 5   Clause.” (Id. at 3.) Because a “preemption claim under the Supremacy Clause is not a
 6   claim to vindicate an important constitutional or federal right under § 1983,” it argues,
 7   Plaintiffs cannot obtain fees under § 1988. (Id.) The City notes that Plaintiffs did not argue
 8   that “PRWORA confers an enforceable right on unqualified aliens to access this type of
 9   federal funding” and that “their Complaint cites the Supremacy Clause itself as the
10   enforceable right they sought to vindicate in Count I,” but “Count I asserted no rights based
11   on PRWORA.” (Id. at 4-5.)
12          Plaintiffs argue in reply that, to “come within § 1983, [they] must show that
13   [PRWORA] and specifically, the ‘short-term, non-cash, in-kind emergency disaster relief’
14   mandatory exception creates a privately enforceable right.” (Doc. 113 at 1.) They argue
15   that the City “does not contest that the PRWORA exception creates enforceable rights or
16   that Plaintiffs were the intended recipients of those rights” but instead “claims that
17   Plaintiffs were required to but did not plead that PRWORA provides an enforceable right
18   under § 1983,” which they characterize as elevating “form over substance.” (Id.) Plaintiffs
19   note that, in their prayer for relief, they requested “to represent a class of immigrants who
20   are not qualified immigrants under PRWORA,” a “declaratory judgment that [the City’s]
21   restrictions on immigrant eligibility is unlawful under PRWORA,” and a “preliminary
22   injunction to enjoin [the City] from restricting immigrant eligibility under PRWORA.”
23   (Id.) Plaintiffs contend they were not required “to plead explicitly that the right is
24   enforceable.” (Id.) Plaintiffs also argue that PRWORA creates an enforceable right under
25   § 1983 and that they’ve “sought to vindicate the individual rights of those immigrants that
26   the [City] refused to let apply for the emergency housing fund.” (Id. at 2-4.)
27          …
28          …


                                                  -6-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 7 of 11



 1   II.    Analysis
 2          Plaintiffs’ fee request is governed by 42 U.S.C. § 1988, which provides that in “any
 3   action or proceeding to enforce a provision of [§ 1983] . . . the court, in its discretion, may
 4   allow the prevailing party . . . a reasonable attorney’s fee as part of the costs.” Section
 5   1983, in turn, authorizes a private suit against a person who, under color of law, causes a
 6   deprivation of “any rights, privileges, or immunities secured by the Constitution and laws.”
 7          Section 1983 “merely provides a mechanism for enforcing individual rights
 8   ‘secured’ elsewhere, i.e., rights independently secured by the Constitution and laws of the
 9   United States.” Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002) (internal quotation marks
10   omitted). “[O]ne cannot go into court and claim a ‘violation of § 1983’—for § 1983 by
11   itself does not protect anyone against anything.” Chapman v. Houston Welfare Rts. Org.,
12   441 U.S. 600, 617 (1979). See also Dibrell v. City of Knoxville, 984 F.3d 1156, 1160 (6th
13   Cir. 2021) (“In fact, § 1983 contains no substantive rights. It merely provides a vehicle for
14   vindicating rights found in the Constitution or another federal law. . . . So our ‘threshold
15   inquiry’ under § 1983 must always be to identify the specific . . . right at issue.”) (internal
16   quotation marks omitted). Thus, the threshold question here, when evaluating Plaintiffs’
17   eligibility for attorneys’ fees and costs under § 1988, is whether the claim on which they
18   prevailed was a § 1983 claim premised on a violation of an individual right independently
19   secured by the Constitution and laws of the United States.
20          The sole claim on which Plaintiffs prevailed was Count One, which they
21   characterized in the operative complaint as a claim for “Violation of Supremacy Clause;
22   42 U.S.C. § 1983.” (Doc. 24 at 17.) Although this nomenclature might, at first blush,
23   suggest that Plaintiffs are eligible for fees under § 1988—after all, they asserted and
24   prevailed on what was labeled as a § 1983 claim—the analysis becomes more complicated
25   on closer examination. This is because the “Supremacy Clause, of its own force, does not
26   create rights enforceable under § 1983.” Golden State Transit Corp. v. City of Los Angeles,
27   493 U.S. 103, 107 (1989) (footnote omitted). It is “not a source of any federal rights” but
28   merely “secure[s] federal rights by according them priority whenever they come in conflict


                                                  -7-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 8 of 11



 1   with state law.” Id. (alteration in original) (internal quotation marks omitted). As a result,
 2   the Ninth Circuit has repeatedly rejected claims for attorneys’ fees under § 1988 in cases
 3   involving preemption challenges.
 4          For example, in Howard v. City of Burlingame, 937 F.2d 1376 (9th Cir. 1991), the
 5   plaintiff filed a lawsuit “claiming that the City’s ordinance . . . [was] preempted” by a ruling
 6   of the Federal Communications Commission (“FCC”). Id. at 1378. The plaintiff also
 7   asserted that the City had violated his First Amendment rights and § 1983. Id. After the
 8   district court held that the ordinance was preempted by the FCC’s ruling, the plaintiff
 9   “moved to reinstate his § 1983 claim in an attempt to secure attorney fees” under § 1988.
10   Id. The district court “denied the motion, reasoning that no statutory or constitutional rights
11   were violated, and that [the plaintiff’s] earlier victory rested on the supremacy clause which
12   does not guarantee individual rights.” Id. The Ninth Circuit agreed, holding that the
13   plaintiff’s “preemption victory below did not vest him with any enforceable rights under
14   42 U.S.C. § 1983” because the “supremacy clause merely safeguards federal interests
15   against state infringement, and operates to preempt state regulatory action without creating
16   individual rights.” Id. at 1380.
17          Similarly, in Segundo v. City of Rancho Mirage, 813 F.2d 1387 (9th Cir. 1987),
18   which involved a dispute over whether “the rent control ordinances at issue [are] preempted
19   by federal law,” the Ninth Circuit ruled in the challengers’ favor on the merits of their
20   preemption challenge but held they were not entitled to attorneys’ fees under § 1988 despite
21   this victory because “preemption of state law under the Supremacy Clause—being
22   grounded not on individual rights but instead on considerations of power—will not support
23   an action under section 1983, and will not, therefore, support a claim for attorneys’ fees
24   under section 1988.” Id. at 1392-94.
25          And again, in White Mountain Apache Tribe v. Williams, 810 F.2d 844 (9th Cir.
26   1987), Arizona assessed various taxes against the contractual partner of a tribal entity that
27   had been created to harvest timber. Id. at 846. The tribe, in turn, brought a preemption
28   challenge, arguing “that the state taxes were preempted because the comprehensive federal


                                                  -8-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 9 of 11



 1   regulatory scheme governing the harvest and sale of tribal timber had occupied the field
 2   and because the state taxes would interfere with federal goals and policies.” Id. at 847.
 3   The district court eventually granted a declaratory judgment in the tribe’s favor and
 4   awarded over $200,000 in attorneys’ fees and costs under § 1988 but the Ninth Circuit
 5   reversed the fee award. Id. at 847-52. Critical to the court’s analysis was that “the Tribe
 6   did not prevail . . . on a theory that the state had violated any of the federal laws or
 7   regulations governing logging operations on tribal lands. Rather, the . . . state taxes were
 8   preempted because the federal government had pervasively regulated tribal logging
 9   operations and because state taxation would interfere with the goals and purposes of the
10   federal regulatory scheme.” Id. at 847. The court concluded that “preemption of state law
11   under the Supremacy Clause—at least if based on federal occupation of the field or conflict
12   with federal goals—will not support an action under § 1983, and will not, therefore, support
13   a claim of attorney’s fees under § 1988.” Id. at 850.1
14          So, too, here. Count One was a preemption claim based explicitly on considerations
15   of power between Congress (which, in Plaintiffs’ words, had enacted a “‘pervasive’
16   regulatory framework concerning when immigrants are eligible for federally funded
17   assistance” that evinced an “intent to displace state law” and “left no room for states to
18   make their own decisions on immigrant eligibility or to set different eligibility
19   requirements when they are using federal funds”) and the City (which, according to
20   Plaintiffs, had “undercut the federal objective to ensure that emergency housing disaster
21   relief is available without regard to immigration status”). (Doc. 64 at 14-15.) These are
22   quintessential arguments about the balance between state and federal power, as opposed to
23   arguments about individual statutory or constitutional rights, that cannot support an award
24   1
            See also Central Valley Chrysler-Jeep, Inc. v. Goldstene, 2008 WL 4443103, *2
25   (E.D. Cal. 2008) (“Because Plaintiff’s claim for injunctive relief under the Clean Air Act
     is based on express conflict preemption, the court finds Plaintiffs’ claim of attorney’s fees
26   pursuant to 42 U.S.C. § 1988 is clearly precluded by the Ninth Circuit’s decision in White
     Mountain Apache Tribe.”); R.J. Reynolds Tobacco Co. v. McKenna, 2006 WL 3289624,
27   *1 (W.D. Wash. 2006) (denying request for over $232,000 in attorneys’ fees under § 1988,
     in action where plaintiff prevailed on preemption challenge to state law, because “a
28   preemption claim is not a colorable § 1983 action that would allow for recovery of
     attorneys’ fees under § 1988”).


                                                 -9-
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 10 of 11



 1   of § 1988 attorneys’ fees under settled Ninth Circuit law.2
 2          Plaintiffs seek to avoid this conclusion by arguing that Count One was actually a
 3   claim under PRWOWA, which purportedly “creates a privately enforceable right.” (Doc.
 4   113 at 1-3.) Plaintiffs go so far as to contend that the City “violated PRWOWA when it
 5   refused to allow certain immigrants to apply for the housing funds when PRWORA
 6   requires the exception.” (Id. at 3.) But this is not the theory that Plaintiffs advanced and
 7   prevailed upon during the earlier proceedings. Indeed, in their preliminary injunction
 8   briefing, Plaintiffs argued that PRWORA did not apply at all. (See, e.g., Doc. 32 at 1-2
 9   [“The immigration restrictions in [PRWORA] do not apply here.”].) During oral argument
10   on their preliminary injunction request, Plaintiffs then confirmed (upon questioning by the
11   Court) that their theory was that “PRWORA [as] properly interpreted does not preclude the
12   City from allocating these funds to qualified aliens . . . and [the City’s] choice to do that
13   violates the Supremacy Clause.” (Doc. 53 at 17-18.) In other words, Plaintiffs made clear
14   that they weren’t asserting a claim directly under PRWORA—instead, they were proffering
15   PRWORA as one component of the comprehensive federal regulatory framework that gave
16   rise to their field preemption claim. (Doc. 64 at 14 [“The City’s restrictions also fall under
17   the field preemption principles. The CARES Act and PRWORA provide a ‘pervasive’
18   regulatory framework concerning when immigrants are eligible for federally funded
19   assistance.”].) This was the only theory the Court accepted when issuing declaratory relief
20   in Plaintiffs’ favor. (Doc. 95 at 14-15 [“It isn’t enough for Plaintiffs to show that the City’s
21   decision to include immigration-based eligibility restrictions in the Program was a
22   permissive act not required by federal law. To prevail on their challenge, Plaintiffs must
23   go further and identify a legal theory as to why the City’s inclusion of such restrictions was
24   impermissible. In Count One of the amended complaint, which is the sole claim that
25   Plaintiffs have chosen to pursue, Plaintiffs raise a preemption challenge . . . . The City
26   2
             In their reply, Plaintiffs argue that a preemption claim could potentially form the
27   basis for a § 1983 claim (and, thus, § 1988 fees) if it sought to vindicate individual rights,
     rather than seeking to enforce the proper balance of power between dual sovereigns. (Doc.
28   113 at 4-5.) The Court need not reach this possibility because, here, Plaintiffs’ preemption
     argument was explicitly based on considerations of power and federalism.


                                                  - 10 -
     Case 2:20-cv-01429-DWL Document 114 Filed 04/22/21 Page 11 of 11



 1   doesn’t . . . attempt to argue that the Program could survive a preemption challenge even
 2   if its eligibility restrictions weren’t mandated by PRWORA. Accordingly, the Court
 3   concludes that Plaintiffs have prevailed on their preemption challenge in Count One of the
 4   amended complaint.”].)
 5          Because Plaintiffs’ prevailing claim was a preemption claim “grounded not on
 6   individual rights but instead on considerations of power,” Segundo, 813 F.2d at 1394,
 7   Plaintiffs are not eligible to recover their attorneys’ fees and costs under § 1988. Although
 8   the Court recognizes this is not the outcome Plaintiffs hoped for, in a case that has many
 9   of the hallmarks of successful public interest litigation, it is the result compelled by the
10   statutory language and applicable Supreme Court and Ninth Circuit precedent.
11          Accordingly,
12          IT IS ORDERED that Plaintiffs’ motion for attorneys’ fees (Doc. 106) is denied.
13          Dated this 22nd day of April, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 11 -
